                                                                                                             Case 2:19-cv-00334-MWF-SK Document 2 Filed 01/16/19 Page 1 of 3 Page ID #:74


                                                                                                         1 TUCKER ELLIS LLP
                                                                                                           Justin E. Garratt SBN 253520
                                                                                                         2 justin.garratt@tuckerellis.com
                                                                                                           515 South Flower Street
                                                                                                         3 Forty-Second Floor
                                                                                                           Los Angeles, CA 90071-2223
                                                                                                         4 Telephone: 213.430.3400
                                                                                                           Facsimile: 213.430.3409
                                                                                                         5
                                                                                                           TUCKER ELLIS LLP
                                                                                                         6 Lance D. Wilson SBN 183852
                                                                                                           lance.wilson@tuckerellis.com
                                                                                                         7 One Market Plaza
                                                                                                           Steuart Tower, Suite 700
                                                                                                         8 San Francisco, CA 94105
                                                                                                           Telephone: 415.617.2400
                                                                                                         9 Facsimile: 415.617.2409
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10   Attorneys for Defendant
                                                                                                             UNITED TECHNOLOGIES CORPORATION
                                                                                                        11

                                                                                                        12                           UNITED STATES DISTRICT COURT
                                                                                                        13                          CENTRAL DISTRICT OF CALIFORNIA
TUCKER ELLIS LLP




                                                                                                        14   HAROLD MEZA and BARBARA                        Case No.:
                                                                                                             MEZA,
                                                                                                        15
                                                                                                                                 Plaintiffs,                DEFENDANT UNITED
                                                                                                        16                                                  TECHNOLOGIES CORPORATION’S
                                                                                                                     v.                                     CERTIFICATE OF INTERESTED
                                                                                                        17                                                  PARTIES
                                                                                                             3M COMPANY; et al.,
                                                                                                        18
                                                                                                                                 Defendants.
                                                                                                        19

                                                                                                        20

                                                                                                        21

                                                                                                        22

                                                                                                        23

                                                                                                        24   TO THE HONORABLE COURT AND ALL PARTIES AND THEIR ATTORNEYS OF
                                                                                                        25   RECORD:
                                                                                                        26           Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, defendant United
                                                                                                        27   Technologies Corporation states that there is no corporation that owns 10 percent or more
                                                                                                        28   of its stock.

                                                                                                               DEFENDANT UNITED TECHNOLOGIES CORPORATION’S CERTIFICATE OF INTERESTED
                                                                                                                                             PARTIES
                                                                                                             1410727.1
                                                                                                             Case 2:19-cv-00334-MWF-SK Document 2 Filed 01/16/19 Page 2 of 3 Page ID #:75


                                                                                                         1           Pursuant to Civil Local Rule 7.1-1, the undersigned, counsel of record for United
                                                                                                         2   Technologies Corporation, certifies that other than the named parties, the following may
                                                                                                         3   have a pecuniary interest in the outcome of this case. These representations are made to
                                                                                                         4   enable the Court to evaluate possible disqualification or recusal:
                                                                                                         5           Global Aerospace, an insurance carrier that may have issued insurance providing
                                                                                                         6   coverage for the incident that is the subject of this lawsuit.
                                                                                                         7
                                                                                                             DATED: January 15, 2019                            TUCKER ELLIS LLP
                                                                                                         8

                                                                                                         9
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10
                                                                                                                                                         By: /s/ Justin Garratt ______________
                                                                                                        11                                                   Justin E. Garratt
                                                                                                                                                             Attorneys for Defendant
                                                                                                        12
                                                                                                                                                             UNITED TECHNOLOGIES
                                                                                                        13                                                   CORPORATION
TUCKER ELLIS LLP




                                                                                                        14

                                                                                                        15

                                                                                                        16

                                                                                                        17

                                                                                                        18

                                                                                                        19

                                                                                                        20

                                                                                                        21

                                                                                                        22

                                                                                                        23

                                                                                                        24

                                                                                                        25

                                                                                                        26
                                                                                                        27

                                                                                                        28
                                                                                                                                                            2
                                                                                                               DEFENDANT UNITED TECHNOLOGIES CORPORATION’S CERTIFICATE OF INTERESTED
                                                                                                                                             PARTIES
                                                                                                             1410727.1
                                                                                                             Case 2:19-cv-00334-MWF-SK Document 2 Filed 01/16/19 Page 3 of 3 Page ID #:76


                                                                                                         1                                  CERTIFICATE OF SERVICE
                                                                                                         2       I declare that I am a citizen of the United States and a resident of San Francisco,
                                                                                                           California or employed in the County of San Francisco, State of California. I am over the
                                                                                                         3 age of 18 and not a party to the within action. My business address is Tucker Ellis LLP,
                                                                                                           One Market Street, Steuart Tower, Suite 700, San Francisco, CA 94105.
                                                                                                         4
                                                                                                                 On January 16, 2019, I served the following document entitled DEFENDANT
                                                                                                         5   UNITED TECHNOLOGIES CORPORATION’S CERTIFICATE OF
                                                                                                             INTERESTED PARTIES on the interested parties in this action by:
                                                                                                         6
                                                                                                             (X)     ELECTRONICALLY VIA ECF: the above-entitled document to be served
                                                                                                         7           electronically through the United States District Court, Central District ECF
                                                                                                                     website, addressed to all parties appearing on the Court’s ECF service list. A copy
                                                                                                         8           of the “Filing Receipt” page will be maintained with the original document in our
                                                                                                                     office.
                                                                                                         9
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                             ( )     U. S. MAIL: I placed a copy in a separate envelope, with postage fully prepaid, for
                                                                                                        10           each address named on the attached service list for collection and mailing on the
                                                                                                                     below indicated day following the ordinary business practices at Tucker Ellis LLP.
                                                                                                        11           I certify I am familiar with the ordinary business practices of my place of
                                                                                                                     employment with regard to collection for mailing with the United States Postal
                                                                                                        12           Service. I am aware that on motion of the party served, service is presumed invalid
                                                                                                                     if postal cancellation date or postage meter date is more than one day after date of
                                                                                                        13           deposit or mailing affidavit.
TUCKER ELLIS LLP




                                                                                                        14   (X)     I declare that I am employed in the office of the Bar of this Court at whose
                                                                                                                     direction the service was made.
                                                                                                        15
                                                                                                                     Executed on January 16, 2019, at San Francisco, California.
                                                                                                        16

                                                                                                        17
                                                                                                                                                     /S/ ANNA PASYNKOVA
                                                                                                        18                                           Anna Pasynkova
                                                                                                        19

                                                                                                        20

                                                                                                        21

                                                                                                        22

                                                                                                        23

                                                                                                        24

                                                                                                        25

                                                                                                        26

                                                                                                        27
                                                                                                        28


                                                                                                                                                 CERTIFICATE OF SERVICE
                                                                                                             1410727.1
